USCA4 Appeal: 21-2239      Doc: 22         Filed: 10/07/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2239


        CATHERINE M. BRENTZEL; ESTATE OF ROBERT C. HACKER,

                            Plaintiffs - Appellants,

                     v.

        AIG PROPERTY CASUALTY COMPANY,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T. S. Ellis, III, Senior District Judge. (1:20-cv-01055-TSE-MSN)


        Submitted: September 16, 2022                                     Decided: October 7, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James R. Tate, TATE BYWATER, Vienna, Virginia, for Appellants. John F.
        O’Connor, Brett Grindrod, STEPTOE & JOHNSON LLP, Washington, D.C. for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2239     Doc: 22         Filed: 10/07/2022     Pg: 2 of 2




        PER CURIAM:

              Catherine M. Brentzel and the Estate of Robert C. Hacker appeal the district court’s

        order denying their motion to modify the date of the district court’s judgment granting

        summary judgment to Appellee on Appellants’ claims, and to extend the time to file an

        appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm

        the district court’s order. Brentzel v. AIG Prop. Cas. Co., No. 1:20-cv-01055-TSE-MSN

        (E.D. Va. Oct. 15, 2021). We also deny Appellants’ motion to file an addendum to their

        brief. See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“[A]bsent exceptional

        circumstances, . . . we do not consider issues raised for the first time on appeal.”). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                   2